—Appeal from decision, Supreme Court, New York County (Emily Goodman, J.), dated December 24,1996, deemed to be an appeal from an order and judgment (one paper), same court and Justice, entered February 14, 1997, which, inter alia, granted plaintiffs motion for summary judgment on the first cause of action of the complaint, awarded plaintiff the principal sum of $41,052.08 and granted plaintiff summary judgment dismissing defendants’ counterclaim, and so considered, said order and judgment (one paper), unanimously affirmed, with costs.
There are no triable issues of fact that preclude summary judgment in favor of plaintiff, either on its complaint or with respect to defendants’ counterclaims. Defendants, owners of a condominium unit, which they rent for profit, were not entitled to withhold the payment of common charges and special assessments owing to the Board of Managers because of a water leak within their unit (Frisch v Bellmarc Mgt., 190 AD2d 383). Defendants’ counterclaims alleging a breach of contract, a breach of fiduciary duty and tortious interference with a contractual relationship lack any factual support in the record, and therefore, were properly dismissed. We have considered defendants’ other contentions and find them to be without *230merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Nardelli and Colabella, JJ.